FILED
                   UNITED STATES COURT OF APPEALS
                                                                          DEC 8 2017
                           FOR THE NINTH CIRCUIT                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS




RRAFMAN KOCI,                                 No.    12-70998

             Petitioner,                      Agency No. A075-682-288

 v.
                                              ORDER
JEFFERSON B. SESSIONS III, Attorney
General,

             Respondent.


     Submission is withdrawn and the memorandum disposition issued on
November 16, 2017 is vacated. This matter will be resubmitted in due course.




                                            FOR THE COURT:

                                            MOLLY C. DWYER
                                            CLERK OF COURT


                                            By: Molly C. Dwyer
                                            Deputy Clerk
                                            Ninth Circuit Rule 27-7